ICJ_104_LaGrand_DEU_USA_1999-03-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LAGRAND CASE
(GERMANY vr. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 3 MARCH 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE LAGRAND
(ALLEMAGNE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 3 MARS 1999
Official citation:

LaGrand (Germany v. United States of America),
Provisional Measures, Order of 3 March 1999,
LC J. Reports 1999, p. 9

Mode officiel de citation:

LaGrand (Allemagne c. Etats-Unis d'Amérique),
mesures conservatoires, ordonnance du 3 mars 1999,
CIJ. Recueil 1999, p. 9

 

Sales number
ISSN 0074-4441 N° de vente: 720

ISBN 92-1-070789-3

 

 

 
3 MARCH 1999

ORDER

LAGRAND
(GERMANY v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

LAGRAND
(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

3 MARS 1999

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1999

3 mars 1999

AFFAIRE LAGRAND

(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour; MM. Oba,
GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA,
VERESHCHETIN, M'™°* Hiccins, MM. PARRA-ARANGUREN,
Kooumans, REZEK, juges; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 2 mars 1999, à 19 h 30
(heure de La Haye), par laquelle la République fédérale d'Allemagne (ci-
après dénommée l’«Allemagne») a introduit une instance contre les
Etats-Unis d'Amérique (ci-après dénommés les « Etats-Unis») en raison
de «violations de la convention de Vienne [du 24 avril 1963] sur les rela-
tions consulaires» (ci-après dénommée la «convention de Vienne») qui
auraient été commises par les Etats-Unis,

1999
3 mars
Rôle général
n° 104
LAGRAND (ORDONNANCE 3 III 99) 10

Rend l'ordonnance suivante:

1. Considérant que, dans sa requête susmentionnée, |’ Allemagne fonde
la compétence de la Cour sur le paragraphe 1 de l’article 36 du Statut de
la Cour et l’article premier du protocole de signature facultative concer-
nant le règlement obligatoire des différends qui accompagne la conven-
tion de Vienne sur les relations consulaires (ci-après dénommé le «proto-
cole de signature facultative»);

2. Considérant que, dans cette requête, il est indiqué qu’en 1982 les
autorités de l'Etat de l’Arizona ont arrêté deux ressortissants allemands,
MM. Karl et Walter LaGrand; qu'il est soutenu que ceux-ci ont été jugés
et condamnés à la peine capitale sans avoir été informés, comme l'exige
Palinea b) du paragraphe | de l’article 36 de la convention de Vienne, de
leurs droits aux termes de cet alinéa; qu’il est précisé que ladite disposi-
tion oblige les autorités compétentes d’un Etat partie à avertir «sans
retard» un ressortissant d’un autre Etat partie que lesdites autorités ont
arrêté ou placé en détention de son droit à bénéficier de l’assistance
consulaire que garantit l’article 36; qu'il est également allégué que le fait
que la notification requise n’ait pas été faite a empêché l'Allemagne de
protéger les intérêts de ses nationaux aux Etats-Unis, comme le prévoient
les articles 5 et 36 de la convention de Vienne, devant les tribunaux des
Etats-Unis tant en première instance qu’en appel:

3. Considérant que, dans ladite requête, l'Allemagne expose que, jus-
qu'à très récemment, les autorités de l'Etat de l’Arizona affirmaient
qu'elles n’avaient pas eu connaissance du fait que MM. Karl et Walter
LaGrand étaient des ressortissants allemands: qu’elle avait accepté
comme véridique ladite affirmation; mais que toutefois, au cours de la
procédure qui s’est déroulée le 23 février 1999 devant la commission des
graces de l’Arizona, le procureur (State Attorney) a admis que les auto-
rités de l'Etat de l’Arizona savaient depuis 1982 que les deux prévenus
étaient des ressortissants allemands:

4. Considérant que, dans la même requête, l’Allemagne précise en
outre que MM. Karl et Walter LaGrand, finalement assistés par des
agents consulaires allemands, ont effectivement allégué des violations de
la convention de Vienne devant la juridiction fédérale de première ins-
tance; que cette juridiction, en se fondant sur la doctrine de droit interne
dite de la «carence procédurale» (procedural default), a décidé, étant
donné que les intéressés n’avaient pas fait valoir les droits qu'ils tenaient
de la convention de Vienne lors de la procédure antérieure au niveau de
l'Etat, qu'ils ne pouvaient les invoquer dans la procédure fédérale d’habeas
corpus; et que la cour d’appel fédérale de niveau intermédiaire, dernière
voie de recours judiciaire qui leur était ouverte de droit aux Etats-Unis, a
confirmé cette décision ;

5. Considérant que l'Allemagne prie la Cour de dire et juger que:

«1) en arrêtant, détenant, jugeant, déclarant coupables et condam-
nant Karl et Walter LaGrand dans les conditions indiquées

5
2)
3)

4)

LAGRAND (ORDONNANCE 3 III 99) 11

dans l’exposé des faits qui précède, les Etats-Unis ont violé leurs
obligations juridiques internationales envers l’Allemagne, en
son nom propre et dans l’exercice du droit qu’elle a d’assurer la
protection diplomatique de ses ressortissants, ainsi qu’il est
prévu aux articles 5 et 36 de la convention de Vienne;
l’Allemagne a en conséquence droit à réparation;

les Etats-Unis ont l’obligation juridique internationale de ne pas
appliquer la doctrine dite de la «carence procédurale» (proce-
dural default), ni aucune autre doctrine de leur droit interne,
d’une manière qui fasse obstacle à l’exercice des droits conférés
par l’article 36 de la convention de Vienne; et

les Etats-Unis ont l'obligation internationale d’agir conformé-
ment aux obligations juridiques internationales susmentionnées
dans le cas où ils placeraient en détention tout autre ressortissant
allemand sur leur territoire ou engageraient une action pénale à
son encontre à l'avenir, que cet acte soit accompli par un pou-
voir constitué, qu'il soit législatif, exécutif, judiciaire ou autre,
que ce pouvoir occupe une place supérieure ou subordonnée
dans l’organisation des Etats-Unis ou que les fonctions de ce
pouvoir présentent un caractère international ou interne;

et que, conformément aux obligations juridiques internationales sus-
mentionnées:

1)

2)

3)

4)

toute responsabilité pénale qui ait été attribuée a Karl et Walter
LaGrand en violation d’obligations juridiques internationales
est nulle et doit être reconnue comme nulle par les autorités
légales des Etats-Unis:

les Etats-Unis devraient accorder réparation, sous la forme
d’une indemnisation ou de satisfaction, pour l’exécution de Karl
LaGrand le 24 février 1999;

les Etats-Unis doivent restaurer le statu quo ante dans le cas de
Walter LaGrand, c’est-à-dire rétablir la situation qui existait
avant les actes de détention, de poursuite, de déclaration de
culpabilité et de condamnation de ce ressortissant allemand
commis en violation des obligations juridiques internationales
des Etats-Unis;

les Etats-Unis doivent donner à l’ Allemagne la garantie que de
tels actes illicites ne se reproduiront pas»;

6. Considérant que, le 2 mars 1999, après avoir déposé sa requête,
l'Allemagne a également présenté une demande urgente en indication de
mesures conservatoires à l’effet de protéger ses droits, en se référant à
l’article 41 du Statut et aux articles 73, 74 et 75 du Règlement de la Cour;

7. Considérant que, dans sa demande en indication de mesures conser-
vatoires, l'Allemagne se réfère à la base de juridiction de la Cour invoquée
dans sa requête, ainsi qu'aux faits qui y sont exposés et aux conclusions
qui y sont formulées; et qu’elle réaffirme en particulier que les Etats-Unis
ont manqué à leurs obligations en vertu de la convention de Vienne;
LAGRAND (ORDONNANCE 3 III 99) 12

8. Considérant que, dans sa demande en indication de mesures conser-
vatoires, l'Allemagne rappelle que M. Karl LaGrand a été exécuté le
24 février 1999 en dépit de tous les appels à la clémence et des nom-
breuses interventions diplomatiques effectuées au plus haut niveau par
le Gouvernement allemand; que la date de l’exécution de M. Walter
LaGrand dans l'Etat de l’Arizona a été fixée au 3 mars 1999; et que la
demande en indication de mesures conservatoires est présentée dans
l'intérêt de ce dernier; et considérant que l’Allemagne souligne que:

«L'importance et le caractère sacré de la vie humaine sont des
principes bien établis du droit international. Comme le reconnaît
l'article 6 du pacte international relatif aux droits civils et politiques,
le droit à la vie est inhérent à la personne humaine et ce droit doit
être protégé par la loi»;

et qu’elle ajoute ce qui suit:

«Etant donné les circonstances graves et exceptionnelles de la
présente affaire et eu égard à l'intérêt primordial que l'Allemagne
attache à la vie et à la liberté de ses ressortissants, il est urgent d’indi-
quer des mesures conservatoires pour protéger la vie du ressortissant
allemand Walter LaGrand et sauvegarder le pouvoir de la Cour d’or-
donner la mesure à laquelle l’Allemagne a droit s’agissant de Walter
LaGrand, à savoir le rétablissement du statu quo ante. Si les mesures
conservatoires demandées ne sont pas prises, les Etats-Unis exécute-
ront Walter LaGrand — comme ils ont exécuté son frère Karl —
avant que la Cour puisse examiner le bien-fondé des prétentions de
l'Allemagne et celle-ci sera à jamais privée d'obtenir le rétablisse-
ment du statu quo ante si la Cour venait à se prononcer en sa
faveur»:

9. Considérant que l’Allemagne prie la Cour d’indiquer, en attendant
l'arrêt définitif en l’instance, que:

«Les Etats-Unis prennent toutes les mesures en leur pouvoir pour
que Walter LaGrand ne soit pas exécuté en attendant la décision
finale en la présente instance, et qu’ils informent la Cour de toutes
les mesures qu’ils ont prises pour donner effet à cette ordonnance»;

et qu’elle prie en outre la Cour d'examiner sa demande avec la plus
grande urgence «eu égard à l'extrême gravité et à l’imminence de la
menace d'exécution d’un citoyen allemand»;

10. Considérant que, le 2 mars 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a avisé le Gouvernement des Etats-Unis du dépôt de ces
documents et lui a immédiatement remis une copie certifiée conforme de
la requête, en application du paragraphe 2 de l’article 40 du Statut et du
paragraphe 4 de l’article 38 du Règlement, ainsi qu’une copie certifiée
conforme de la demande en indication de mesures conservatoires, en
application du paragraphe 2 de l’article 73 du Règlement;
LAGRAND (ORDONNANCE 3 IIT 99) 13

11. Considérant que, par lettre du 2 mars 1999, le vice-président de la
Cour s’est adressé au Gouvernement des Etats-Unis dans les termes sui-
vants:

«Exerçant la présidence de la Cour en vertu des articles 13 et 32
du Réglement de la Cour, et agissant conformément aux dispositions
du paragraphe 4 de l’article 74 dudit Règlement, j’appelle par la pré-
sente l'attention [du] Gouvernement [des Etats-Unis] sur la nécessité
d’agir de manière que toute ordonnance de la Cour sur la demande
en indication de mesures conservatoires puisse avoir les effets vou-
lus»;

et considérant que copie de cette lettre a immédiatement été transmise au
Gouvernement allemand;

12. Considérant que, le 3 mars 1999, a 9 heures (heure de La Haye), le
vice-président de la Cour a reçu les représentants des Parties pour se ren-
seigner auprés d’eux sur la suite de la procédure; considérant que le
représentant du Gouvernement allemand a indiqué que le gouverneur de
l'Etat de l’Arizona avait rejeté une recommandation de la commission
des grâces tendant à ce qu'il soit sursis à lexécution de M. Walter
LaGrand, et que celui-ci serait en conséquence exécuté le 3 mars 1999 à
15 heures (heure de Phoenix); qu’il a souligné l’extrême urgence de la
situation; et que, se référant aux dispositions de l’article 75 du Régle-
ment, il a prié la Cour d'indiquer avant toute audience et sans délai des
mesures conservatoires d’office; et considérant que le représentant des
Etats-Unis a indiqué que l’affaire avait été longuement examinée par les
tribunaux aux Etats-Unis, que la demande de mesures conservatoires
présentée par l’Allemagne était tardive et que les Etats-Unis auraient de
fortes objections contre toute procédure, telle que celle évoquée seule-
ment le matin même par le représentant de l’ Allemagne, qui conduirait la
Cour à rendre une ordonnance d’office sans avoir dûment entendu les
deux Parties au préalable:

*
* *

13. Considérant qu’en présence d’une demande en indication de me-
sures conservatoires la Cour n’a pas besoin, avant de décider d’indiquer
ou non de telles mesures, de s’assurer d’une manière définitive qu’elle a
compétence quant au fond de l'affaire, mais qu’elle ne peut cependant
indiquer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence de
la Cour pourrait être fondée;

14, Considérant que l’article premier du protocole de signature facul-
tative, que l’Allemagne invoque comme base de la compétence de la Cour
dans la présente affaire, est ainsi libellé:
LAGRAND (ORDONNANCE 3 III 99) 14

«Les différends relatifs à l'interprétation ou à Papplication de la
convention relévent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, a ce titre, pourra étre saisie par une requéte
de toute partie au différend qui sera elle-même partie au présent pro-
tocole»;

15. Considérant que, selon les informations communiquées par le
Secrétaire général de l’Organisation des Nations Unies en tant que dépo-
sitaire, Allemagne et les Etats-Unis sont parties à la convention de
Vienne et au protocole de signature facultative;

16. Considérant que, dans sa requête, Allemagne a exposé que les
questions en litige entre elle-méme et les Etats-Unis concernent les ar-
ticles 5 et 36 de la convention de Vienne et relévent de la compétence obli-
gatoire de la Cour en vertu de l’article premier du protocole de signature
facultative; et qu’elle en a conclu que la Cour dispose de la compétence
nécessaire pour indiquer les mesures conservatoires demandées ;

17. Considérant qu’au vu des demandes formulées par l'Allemagne
dans sa requête, et des conclusions qu’elle y a présentées, il existe prima
facie un différend relatif à l'application de la convention de Vienne au
sens de l’article premier du protocole de signature facultative:

18. Considérant que la Cour est parvenue à la conclusion qu’elle a
prima facie compétence en vertu de l’article premier du protocole de
signature facultative susmentionné pour connaître de l'affaire:

* *

19. Considérant qu’une bonne administration de la justice exige qu’une
demande en indication de mesures conservatoires fondée sur l’article 73
du Règlement de la Cour soit présentée en temps utile;

20. Considérant que l'Allemagne a souligné qu’elle n’a eu pleinement
connaissance des faits de l'espèce que le 24 février 1999 et qu’elle a depuis
lors poursuivi ses démarches diplomatiques:

21. Considérant qu’aux termes du paragraphe 1 de l’article 75 du
Règlement de la Cour celle-ci «peut à tout moment décider d'examiner
d'office si les circonstances de l'affaire exigent l’indication de mesures
conservatoires que les parties ou l’une d’elles devraient prendre ou exé-
cuter»; qu’une telle disposition figure en substance dans le Règlement
depuis 1936 et que, si la Cour n’a pas, à ce jour, fait usage du pouvoir que
cette disposition lui confère, celui-ci n’en apparaît pas moins bien établi;
que la Cour peut user de ce pouvoir qu’elle ait ou non été saisie par les
parties d’une demande en indication de mesures conservatoires: qu’en
pareille hypothèse elle peut, en cas d'extrême urgence, procéder sans tenir
d'audience; et considérant qu’il appartient à la Cour de décider dans
chaque cas si, au vu des particularités de l’espèce, elle doit faire usage
dudit pouvoir;

22. Considérant que le pouvoir d'indiquer des mesures conservatoires

9
LAGRAND (ORDONNANCE 3 III 99) 15

que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant qu’elle rende sa décision, et
présuppose qu’un préjudice irréparable ne doit pas être causé aux droits
en litige dans une procédure judiciaire; qu’il s’ensuit que la Cour doit se
préoccuper de sauvegarder par de telles mesures les droits que l’arrêt
qu’elle aura ultérieurement à rendre pourrait éventuellement reconnaître,
soit au demandeur, soit au défendeur; et considérant que de telles me-
sures ne sont justifiées que s’il y a urgence;

23. Considérant que la Cour n’indiquera pas des mesures conserva-
toires si «un préjudice irréparable [n’est pas] causé aux droits en litige»
(Essais nucléaires (Australie c. France), mesures conservatoires, ordon-
nance du 22 juin 1973, C.LJ. Recueil 1973, p. 103; Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran, mesures conservatoires,
ordonnance du 15 décembre 1979, CI.J. Recueil 1979, p. 19, par. 36;
Application de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, ordonnance du 8 avril 1993, CI.J.
Recueil 1993, p. 19, par. 34; Convention de Vienne sur les relations consu-
laires (Paraguay c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 9 avril 1998, p. 10, par. 36);

24. Considérant que l’ordre d'exécution de M. Walter LaGrand a été
donné pour le 3 mars 1999; et qu’une telle exécution porterait un préju-
dice irréparable aux droits revendiqués par l’Allemagne au cas particu-
lier;

25. Considérant que les questions portées devant la Cour en l’espèce
ne concernent pas le droit des Etats fédérés qui composent les Etats-Unis
de recourir à la peine de mort pour les crimes les plus odieux; et consi-
dérant en outre que la fonction de la Cour est de régler des différends
juridiques internationaux entre Etats, notamment lorsqu'ils découlent de
l'interprétation ou de l'application de conventions internationales, et non
pas d’agir en tant que cour d’appel en matière criminelle;

+ * +

26. Considérant que, compte tenu des considérations susmentionnées,
la Cour conclut que les circonstances exigent qu’elle indique de toute
urgence et sans autre procédure des mesures conservatoires, conformé-
ment à l’article 41 de son Statut et au paragraphe | de l’article 75 de son
Règlement;

27. Considérant que des mesures indiquées par la Cour aux fins d’obte-
nir un sursis à l’exécution prévue seraient nécessairement de nature
conservatoire et ne préjugeraient en rien les conclusions auxquelles la
Cour pourrait aboutir sur le fond; et que de telles mesures préserveraient
les droits respectifs de l'Allemagne et des Etats-Unis; et considérant qu'il
convient que la Cour, avec la coopération des Parties, fasse en sorte que
toute décision sur le fond soit rendue avec la plus grande célérité pos-
sible;

10
LAGRAND (ORDONNANCE 3 III 99) 16

28. Considérant que fa responsabilité internationale d’un Etat est
engagée par l’action des organes et autorités compétents agissant dans cet
Etat, quels qu'ils soient; que les Etats-Unis doivent prendre toutes les
mesures dont ils disposent pour que M. Walter LaGrand ne soit pas exé-
cuté tant que la décision définitive en la présente instance n’aura pas été
rendue; que, selon les informations dont dispose la Cour, la mise en
œuvre des mesures indiquées dans la présente ordonnance relève de la
compétence du gouverneur de l'Etat de l’Arizona; que le Gouvernement
des Etats-Unis est par suite dans l’obligation de transmettre la présente
ordonnance audit gouverneur; et que le gouverneur de l’Arizona est dans
l'obligation d’agir conformément aux engagements internationaux des
Etats-Unis:

29. Par ces motifs,

LA Cour,
à l’unanimité,
I. Indique à titre provisoire les mesures conservatoires suivantes:

a) les Etats-Unis d'Amérique doivent prendre toutes les mesures dont ils
disposent pour que M. Walter LaGrand ne soit pas exécuté tant que
la décision définitive en la présente instance n’aura pas été rendue, et
doivent porter à la connaissance de la Cour toutes les mesures qui
auront été prises en application de la présente ordonnance;

b) le Gouvernement des Etats-Unis d'Amérique doit transmettre la pré-
sente ordonnance au gouverneur de l'Etat de lArizonà.

Il. Décide que, jusqu’à ce que la Cour rende sa décision définitive,
elle demeurera saisie des questions qui font l’objet de la présente ordon-
nance.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trois mars mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale d'Allemagne et au Gouvernement des Etats-Unis d’Amé-
rique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
{ Signé) Eduardo VALENCIA-OSPINA.

11
LAGRAND (ORDONNANCE 3 III 99) 17

M. Opa, juge, joint une déclaration à l'ordonnance.

M. SCHWEBEL, président de la Cour, joint à l'ordonnance l'exposé de
son opinion individuelle.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

12
